UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7287



FREDRICK LYNWOOD FOLEY,

                                              Plaintiff - Appellant,

          versus

F. S. TAYLOR, III; P. LIGHTNER; R. W. BYRD;
MAJOR DAY; R. F. KEELER, Doctor,

                                             Defendants - Appellees.



                            No. 95-7301



FREDRICK LYNWOOD FOLEY,

                                              Plaintiff - Appellant,

          versus

CAPTAIN BOYERS; J. MUELLER,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk and Samuel G. Wilson,
District Judges. (CA-95-873-R, CA-95-249-R)


Submitted:   December 14, 1995            Decided:   January 17, 1996
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed
the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Foley v. Taylor, No. CA-95-873-R; Foley v. Boyers, No.

CA-95-249-R (W.D. Va. Aug. 21, 1995; Aug. 9, 1995). We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2